NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                     Submitted April 25, 2013
                                      Decided May 21, 2013

                                                Before

                            RICHARD D. CUDAHY, Circuit Judge

                            KENNETH F. RIPPLE, Circuit Judge                                 

                            DAVID F. HAMILTON, Circuit Judge

          
No. 12‐2342

UNITED STATES OF AMERICA,                              Appeal from the United States District
     Plaintiff‐Appellee,                               Court for the Western District of Wisconsin.

       v.                                              No. 3:11‐cr‐00083‐1

RAYDALE MITCHELL,                                      Barbara B. Crabb,
    Defendant‐Appellant.                               Judge.

                                             O R D E R

       After selling almost 900 grams of heroin to two confidential informants, Raydale
Mitchell pleaded guilty to distributing heroin, 21 U.S.C. § 841(a)(1).  Two prior felony
convictions involving a crime of violence made Mitchell a career offender, see U.S.S.G.
§§ 4B1.1(a), (b)(3), which gave him an offense level of 29 after a 3‐level reduction for
acceptance of responsibility, see id. § 3E1.1, and yielded a guidelines sentence of 151 to
188 months.  The probation officer who prepared the presentence report determined
that, without the career‐offender analysis, Mitchell would be subject to an identical
guidelines range based on the amount of heroin attributable to him, see id.
§§ 2D1.1(a)(5), (c)(5), and a 2‐level increase because Mitchell had acted as an organizer
No. 12‐2342                                                                           Page 2

by paying his brother to deliver some of the heroin for him, see id. § 3B1.1(c).  The
district court adopted these calculations and sentenced Mitchell to 168 months’
imprisonment. Mr. Mitchell filed a notice of appeal, but his attorney has concluded that
the appeal is frivolous and moves to withdraw.  See Anders v. California, 386 U.S. 738,
744 (1967).  Mitchell opposes his lawyer’s motion. See Cir. R. 51(b).  We confine our
review to the potential issues in counsel’s facially adequate brief and Mitchell’s
response.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).

       Counsel first notes that Mitchell does not want to challenge his guilty plea and
therefore properly refrains from discussing whether the plea was knowing and
voluntary.  See United States v. Knox, 287 F.3d 667, 670–72 (7th Cir. 2002).

       Counsel then considers whether, despite his career‐offender status, Mitchell
could argue that his offense level should not have been increased by two for playing an
organizational role in the offense.  To qualify for the increase, Mitchell must have been
“an organizer, leader, manager, or supervisor in . . . any criminal activity.”  See U.S.S.G.
§ 3B1.1(c).  At sentencing he objected to the increase on the ground that he and his
brother were equal partners in distributing heroin, but counsel correctly concludes that
any such challenge would be frivolous given that Mitchell set up the drug deals,
recruited his brother to deliver heroin on his behalf, and determined how much
compensation his brother would receive.  See United States v. Figueroa, 682 F.3d 694, 697
(7th Cir. 2012); United States v. Knox, 624 F.3d 865, 874 (7th Cir. 2010); United States v.
Doe, 613 F.3d 681, 687 (7th Cir. 2010).  Moreover, because Mitchell was sentenced as a
career offender, the adjustment did not affect his offense level or guidelines range.  See
U.S.S.G. § 4B1.1(b) (instructing that a defendant’s offense level is determined under the
career‐offender guidelines if greater than the otherwise‐applicable offense level). 

       Mr. Mitchell considers challenging his classification as a career offender because,
he says, he completed his parole term on one of the predicate convictions more than 15
years before the drug transactions in this case.  See U.S.S.G. § 4A1.2(e)(1). Mitchell had
objected on this ground to the presentence report, stating that he “[did] not believe he
had a parole revocation in 1995” as reported in the presentence report and that the
conviction was therefore discharged when he completed his original sentence in 1992. 
The probation office addressed this objection in an addendum to the presentence report,
noting that the Illinois Department of Corrections had confirmed that the conviction
was not discharged until 1995 (thus falling within 15 years of Mitchell’s 2009 drug
deals).  Mitchell withdrew his objection to the career‐offender designation at sentencing,
and he has therefore waived this argument.  See United States v. Brodie, 507 F.3d 527,
531–32 (7th Cir. 2007) (finding waiver where defense counsel stated on the record that
No. 12‐2342                                                                        Page 3

he had no further objections to PSR and counsel had strategic reasons for not pursuing
groundless arguments).  Furthermore, any argument disputing his career‐offender
status would be frivolous given that Mitchell’s sentence fell within the range that would
have controlled if he were not a career offender.  See United States v. Schuster, 467 F.3d
614, 620 (7th Cir. 2006); United States v. Berheide, 421 F.3d 538, 542 (7th Cir. 2005).

        Counsel finally considers whether Mitchell could argue that his 168‐month
sentence is unreasonable.  As counsel recognizes, however, this sentence is within the
guidelines range and thus presumptively reasonable.  See Rita v. United States, 551 U.S.
338, 347 (2007); United States v. Pape, 601 F.3d 743, 746 (7th Cir. 2010).  Moreover,
counsel has not been able to identify any reason to disregard that presumption.  The
district court discussed the sentencing factors under 18 U.S.C. § 3553(a), highlighting
the need to protect the community from Mitchell, whose crimes had become
increasingly violent.

      Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.